Continued from PTOL-413FP, #7 Expanded Discussion/Commentary

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-5, 7-8,17, 19-20, 22-23, 25, 26, 70, 74 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Hikita et al., (US 2013/0196369; IDS 2/12/2020) (“Hikita”), in view of Deller et al., (Nature Communications, 2014, 5:3244, pages 1-7; PTO-892) (“Deller”), and further in view of Huang et al., (PNAS December 4, 2012, vol. 109, no. 49, 19922-19927; IDS 2/12/2020).

Hikita is directed to methods of culturing and cryopreservation of retinal pigmented epithelial (RPE) cells (Abstract).

Regarding claims 1 and 70, Hikita’s claim 23 claims the following method:

23. A method of cryopreserving RPE cells comprising; exposing cultured RPE cells on a culture substrate to a dissociation agent; mechanically removing the RPE cells from the culture substrate and placing the RPE cells into a solution to create a cell suspension; centrifuging the cell suspension to create a pellet substantially composed of RPE cells; resuspending the pelleted RPE cells in a cryopreservative solution; and freezing the resulting mixture of RPE cells and cryopreservative solution.

Hikita’s claims 25 and 26 further claim the following:

25. The method of claim 23, wherein the cryopreservative solution is selected from the group consisting of CryoSTOR10™, CryoSTEM™, and Kryolife™.26. The method of claim 23, wherein the mixture of RPE cells and cryopreservative solution is initially frozen at minus 20 degrees Celsius for 1-3 hours; the mixture of RPE cells and cryopreservative solution is subsequently frozen at about minus 80 degrees Celsius for 8-24 hours; and the mixture of RPE cells and cryopreservative solution is thereafter stored in liquid nitrogen.

Hikita further teaches the post-thaw viability was 88% one day after thawing (paragraph [0146]).
Thus, Hikita’s disclosed method cryopreserves a population of cells by contacting the population of cells with a cryoprotectant and cools the population of cells to a temperature of -20°C for a time period of 1-3 hours to produce a population of cryopreserved cells, wherein 88% (at least about 50%) of the population of cryopreserved cells survive after warming to above 0°C, as required of claim 1.

Deller is directed to synthetic, biomimetic polymers that are used for cryopreservation of cells since they are capable of reducing ice crystal formation in a manner similar to antifreeze (glyco)proteins (Abstract).  Deller teaches the formation and growth of ice crystals is a particular problem during the sub-zero storage of biological material via cryopreservation (left column, first paragraph, page 2) and the major cause of cell death is ice recrystallization (growth) during the thawing process (right column, first paragraph, page 2).  Deller teaches that cryopreservation may be improved by using compounds that can achieve ice recrystallization inhibition (IRI) similar to native AF(G)Ps (right column, first paragraph, page 2).  
Deller specifically teaches cryopreservation of erythrocyte cells from sheep and humans using the biomimetic antifreeze polymer poly(vinyl alcohol) (PVA) (Cryopreservation of sheep and human RBCs, page 3).  Deller demonstrates that polymeric mimics of AF(G)Ps are potent modulators of ice crystal growth during the thawing of frozen cellular samples and such molecules could improve banking and distribution of cells and tissues for transplant having a significant impact on human health and regenerative medicine (Discussion).  Thus, Deller has established it was well-known that synthetic, biomimetic polymers that are modulators of ice crystal growth are useful as cryoprotectants.
Huang teaches methods for preparing a library of biomimetic peptoid oligomers, wherein the peptoid oligomers have antifreeze properties since the peptoid oligomers act as ice crystallization regulators. Huang teaches the peptoid oligomers have potential Peptoids as Inhibitors of Ice Crystal Growth, page 19923). Thus, Huang has established it was well known in the art that peptoids, i.e. peptidomimetic oligomers, act as ice crystallization regulators that inhibit ice crystal growth.
Therefore, although Hikita does not further comment on whether or not the cryopreservation medium includes a peptoid polymer, Deller has established it was well-known that synthetic, biomimetic polymers that are modulators of ice crystal growth are useful as cryoprotectants for preserving cells and Huang teaches the disclosed peptoid polymers are modulators of ice crystal growth.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cryoprotectant of Huang with those of Hikita. 
The person of ordinary skill in the art would have been motivated to do so because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." (MPEP 2144.06) See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
Therefore, since each of Hikita and Huang teach compositions that are effective as cryoprotectants, it would have been obvious to combine the two compounds (CryoSTOR10™ and the peptoid of Huang) with the expectation that such a combination would be effective as cryoprotectants, e.g. cryogenic preservation of cells, tissues, 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Regarding claim 2, Hikita teaches the temperature is -20°C, thus meeting the limitation of claim 2.
Regarding claim 4, Hikita’s claim 26 teaches a cryopreserved time period of 8-24 hours, thus meeting the limitation of claim 3.
Regarding claims 5 and 7, it is noted that the combined prior art does not further teach the cooling time period is from about 2 to about 5 days (claim 5), or at least 72 hours (3 days).  However, it would have been obvious to one of ordinary skill in the art , to optimize the cooling time period as a matter of routine experimentation in order to have determined the optimal time period for cooling the population of cells, by determining parameters including cell viability, and thus arrive at optimal time periods ranging from 2, 3 or 5 days of cooling. One would be motivated to optimize the cooling time periods to 2, 3 or 5 days in order to optimize the preservation of the cells in cases where there are delays in transplantation to the intended patient, thus meeting the limitations of claims 5 and 7.
Regarding claim 8, Hikita teaches 88% (i.e. at least about 50%) of the cryopreserved cells survive warming to 37°C (paragraph [0146]) (claimed range overlaps the prior art range).    In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05

Regarding claim 19, Huang further teaches cryopreservation of tissue (right column, second paragraph, page 19922), thus meeting the limitation of claim 19.
Regarding claim 20, Hikita teaches cryopreservation of epithelial cells, thus meeting the limitation of claim 20. 
Regarding claim 22, Huang teaches the peptoid polymers comprise trimers (3 monomers) and hexamers (6 monomers) (Peptoids as Inhibitors of Ice Crystal Growth, page 19923; Fig. 3 and Table 1), thus meeting the limitation of claim 22.
Regarding claims 23 and 25, Huang, at Fig. 2, teaches dependently selected side chains comprising a hydroxyl group (C2 hydroxyalkyl group), thus meeting the limitations of claims 23 and 25. 
Regarding claim 26, it is noted that Huang teaches preparing both peptoid oligomers and peptide oligomers, i.e. oligoserine peptide, (Ac(Ser)n) (Fig. 2).  Huang’s Fig. 3 demonstrates that both the peptoid oligomers and the peptide oligomers reduce ice crystallization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include peptoid-peptide hybrids.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to include peptoid-peptide hybrids for the predictable result of increasing the effectiveness of inhibiting ice crystallization, thus meeting the limitation of claim 26.

Regarding claims 74 and 75, it is noted that Huang teaches the peptoid polymers have antifreeze activities (Abstract), thus it is reasonable to consider the addition of peptoid polymers would have an antifreeze effect, thus resulting in an unfrozen or liquid sample, thus meeting the limitation of claims 74 and 75.


Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Hikita, in view of Deller and Huang, as applied to claims 1, 2, 4-5, 7-8,17, 19-20, 22-23, 25, 26, 70, 74 and 75 above, and further in view of Zuckermann et al., (US 2012/0046443; see PTO-892) (“Zuckermann”).
The teaching of Hikita, in view of Deller and Huang is set forth above.
Regarding claim 69, it is noted that, although Huang teaches the disclosed peptoid oligomers are synthesized using the “submonomer” protocol (Synthesis and Characterization of Peptoids, left column, page 19923), Huang does not further comment on whether or not the prepared peptoid polymers are prepared as peptoid salts.  However, Zuckermann is directed to biomimetic peptoid polymers (Abstract) and teaches the peptoid oligomers can be synthesized on an automated robot synthesizer using the solid-phase submonomer method (paragraph [0061]).  Zuckermann, at paragraph [0105], teaches the final peptoid products were lyophilized in 100mM HCl to ensure the formation of the hydrochloride salt (HCl salt).  Thus, Zuckermann has 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to substitute the peptoids, prepared as hydrochoride salts, as taught by Zuckermann, as the peptoids in the method of the prior art for the predictable result of successfully providing a well-known final product ready for immediate use, thus meeting the limitation of claim 69. Zuckermann has shown that it is well-known to prepare peptoid oligomers as a hydrochloride salt for immediate use; thus one would have had a reasonable expectation of successfully substituting peptoid-hydrochloride salts in the preparation of Huang. Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.

Conclusion
No claim is allowed. No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633